Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Response to Amendment
The previous rejection of claims 1-6, 12-19 and 22 under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) is maintained in view of applicant’s amendment.
The previous rejection of claims 8-11 and 38 under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) in view of Borst et al. (US 2013/0137622) is maintained in view of applicant’s amendment.
The previous rejection of claims 1-6, 12-19, and 22 under 35 U.S.C. 103 as being unpatentable over Champagne et al. (US 20140284057) is maintained in view of applicant’s amendment.
The previous rejection of claims 8-11 and 38 under 35 U.S.C. 103 as being unpatentable over Champagne et al. (US20140284057) as applied above, further in view of Borst et al. (US 2013/0137622) is maintained in view of applicant’s amendment.
Claim Rejections - 35 USC § 103 
(Reproduce from last Office Action)
Claims 1-6, 12-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767).

	Regarding claim 2, Vaughn discloses the terpene is ionone (para 0061), cymene (para 0064) and combinations thereof.
Regarding claims 3-6 and 12, Vaughn discloses the amphoteric surfactant including sultaines (cocamidopropyl hydroxysultaine), betaines (cocamidopropyl betaine) (para 0075).
Regarding claim 13, Vaughn discloses the solvent including methanol, ethanol, isopropanol, and combinations thereof (para 0080).
Regarding claim 14, Vaughn discloses the terpene is present in an amount raining from 5 to 30% by volume of the total volume of the composition (para 0030).
Regarding claim 15, Vaughn discloses the propargyl alcohol is present in an amount ranging from 5 to 30% by volume of the total volume of the composition (para 0030).
Regarding claim 16, Vaughn discloses the amphoteric surfactant is present in an amount raining from 5 to 30% by volume of the total volume of the composition (para 0074).
Regarding claim 17, Vaughn discloses the solvent (alcohol) is present in an amount raining from 5 to 30% by volume of the total volume of the composition (para 0081).
Regarding claim 18, Vaughn discloses a composition comprising an acidic solution (dilution fluid, para 0015), a concentrate comprising a terpene (para 0061-0065), propargyl alcohol (para 0088); a combination of two or more surfactants encompasses cationic surfactants, anionic surfactants, amphoteric surfactants, nonionic surfactants, zwitterionic surfactants, and mixtures thereof (para 0070); and a solvent (alcohol, para 0080).  Vaughn discloses the concentrate may be added to a dilution fluid in 
Regarding claims 19 and 22, Vaughn discloses the composition comprising hydrochloric acid, formic acid and hydrofluoric acid (para 0110).
Vaughn disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to formulate the claimed composition by selecting the overlapping concentrations of each components, and such modification would have been within the purview of the skilled artisan.  Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103, See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Claims 8-11 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (US2015/0329767) as applied above, further in view of Borst et al. (US 2013/0137622).
Vaughn discloses the composition as described above and is incorporated herein by reference.  Vaughn does not disclose the anionic surfactant is a dicarboxylic surfactant including sodium lauriminodipropionate (or β-alaninate N-(2-carboxyethyl)-N-dodecyl- sodium salt).  Borst discloses a corrosion inhibitor composition comprising sodium lauriminodipropionate (para 0045, 0060).  It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the surfactant sodium lauriminodipropionate taught by Borst to the composition of Vaughn to provide effectiveness against corrosion.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 1-6, 12-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al. (US 20140284057, hereinafter Champagne).
Regarding claim 1, Champagne discloses a microemulsion composition comprising: a terpene (para 0061-0065), propargyl alcohol (para 0088); a combination of two or more surfactants encompasses cationic surfactants, anionic surfactants, amphoteric surfactants, nonionic surfactants, zwitterionic surfactants, and mixtures thereof (para 0070); and a solvent (alcohol, para 0080).  
Regarding claim 2, Champagne discloses the terpene is selected from the group consisting of ionone, ocimene, and cymene (para 0062-65).
Regarding claim 3, Champagne discloses the at least one amphoteric surfactant is selected from the group consisting of a sultaine surfactant, a betaine surfactant, and combinations thereof (para 0076).
Regarding claim 4, Champagne discloses the sultaine surfactant and betaine surfactant are selected from the group consisting of an amido betaine surfactant; an amido sultaine surfactant; and combinations thereof (para 0076).
Regarding claims 5-6, Champagne discloses the amido betaine surfactant is cocamidopropyl betaine (para 0076).
Regarding claim 12, Champagne discloses the surfactant is cocoamidopropyl betaine (para 0076)
Regarding claim 13, Champagne discloses the solvent is selected from the group consisting of isopropanol, methanol, ethanol, 2-butoxyethanol, diethylene glycol, Di-n-hexyl-ether; and combinations thereof (para 0031, 32, 39).
Regarding claims 14-17, Champagne discloses the microemulsion comprises between about 2 wt% and about 70 wt % of one or more additional surfactants, between about 1 wt % and about 80 wt % of a solvent (e.g., terpene), between about 10 wt % and about 40 wt % of a mutual solvent (e.g., alcohol), and between about 1wt % and about 30 wt % other additives (corrosion inhibitor).

Regarding claim 19, Champagne discloses the microemulsion comprising formic acid (para 0101).
Regarding claim 22, Champagne discloses the acidic solution comprising hydrochloric acid (para 0101).
The disclosure of Champagne is insufficient to anticipate the above claims. However, it would have been obvious to the skilled artisan to formulate the claimed corrosion inhibitor package and aqueous acidic composition as Champagne clearly teaches such compositions which may contain each of the recited components (terpene, surfactant, solvent, propargyl alcohol...) within their claimed concentrations. Selecting the overlapping weight % range of the terpene, surfactant, and/or propargyl alcohol to arrive at the claimed volume % range through routine experimentation would have been within the purview of the skilled artisan.
Claims 8-11 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al. (US20140284057) as applied above, further in view of Borst et al. (US 2013/0137622).
Champagne discloses the composition as described above and is incorporated herein by reference.  Champagne does not disclose the anionic surfactant is a dicarboxylic surfactant including sodium lauriminodipropionate (or β-alaninate N-(2-carboxyethyl)-N-dodecyl- sodium salt).  Borst discloses a corrosion inhibitor composition comprising sodium lauriminodipropionate (para 0045, 0060).  It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the surfactant sodium lauriminodipropionate taught by Borst to the composition of Champagne to provide effectiveness against corrosion.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that both Vaughn and Champagne make vague reference to compositions that may include any one of dozens of species, for each of numerous different components therefore encompasses an extremely large universe of options that cannot be easily traversed.  Moreover, the Examiner has not demonstrated a reason why, out of the effectively infinite array of combinations the broad disclosures of Vaughn and Champagne encompass, a person of ordinary skill in the art would select the particular components that would result in the presently claimed corrosion inhibition package. The evidence of obviousness put forward by the Examiner on the basis of Vaughn and Champagne are insufficient. 
The Examiner respectfully disagrees with applicant’s argument.  
The claim uses the transitional phrase “comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  “Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements, including those listed and disclosed by Vaughn and Champagne may be added and still form a construct within the scope of the claim.  
The law held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) and a reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).  The law also held that when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 
Applicant further argues that both Vaughn and Champagne provide no motivation to a person of ordinary skill in the art to select particular components to arrive at the presently claimed corrosion inhibition package and that the Examiner’s conclusions of obviousness of the present claims over Vaughn and Champagne are based on improper hindsight reasoning.  
The examiner respectfully disagrees with applicant’s argument.  
The law held that "The question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art.  Under the correct analysis, any need or problem known in the field of endeavor at the time of invention addressed by the patent can provide a reason for combining the elements in the manner claimed.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007).  Moreover, the law held that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time 
In response to applicant's argument that Vaughn and Champagne nowhere describe how to achieve corrosion inhibition packages that “exhibit stability when combined with acidic compositions under exposure to elevated temperature (above 150 °C and even up to at least 220 °C), it is noted that such properties/characteristics are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Even if such properties are recited in the claims, there is a reasonable basis for one skilled in the art to reasonably expect that the emulsion or microemulsion taught by Vaughn and Champagne would have the same properties to those claimed because "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present”. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
In view of the foregoing, claims 1-6, 8-19, 22 and 38 remain unpatentable for the reasons of record.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
12/4/2021